ABRUZZO, District Judge.
This is a motion for production of documents under Rule 34 of the Rules of Civil Procedure for the United States District Courts, 28 U.S.C.A. following section 723c.
The plaintiff seeks documents which involve transactions between the defendant and other concerns. The subject matter of this suit is patent infringement in which five patents are concerned. It is impossible for the Court to determine whether or not trade secrets would be divulged by the production of these documents.
In view of the tenor of the decisions, the motion must be denied at the present time. In Lever Bros. Co. v. Proctor & Gamble Mfg. Co., D.C., 38 F.Supp. 680, it is stated that the rules were undoubtedly intended to make examinations liberal but where patents and patent infringements are involved, the discretion of the Court should be exercised to prevent disclosure of trade secrets in advance of the trial.